Dissenting Opinion by
Mr. Justice Roberts:
In my view appellee presents a dispositive argument when it contends that the Superior Court’s power to review a penalty is not properly before this Court because the question was never raised in the Superior Court, never raised in the petition for an allowance of appeal, never raised in the original briefs, and only first mentioned at oral argument before this Court. The rule of this Court is quite clear on the subject'. Rule 59 explicitly states: “This rule is to be considered in the highest degree mandatory, admitting of no exception; ordinarily no point will be considered which is not thus set forth in or necessarily suggested by the statement of questions involved.” We have consistently followed the practice of avoiding issues which were not presented in the court below or included in the statement of questions involved. See, e.g., Bechler v. Oliva, 400 Pa. 299, 161 A. 2d 156 (1960); Rosenfeld v. Rosenfeld, 390 Pa. 39, 52, 133 A. 2d 829, 835 (1957) (failure to raise the issue below); Kuhns v. Brugger, 390 Pa. 331, 354, 135 A. 2d 395, 408 (1957); Nebel v. Pittsburgh, 386 Pa. 394, 398, 126 A. 2d 449, 451 (1956); Blue Anchor Overall Co. v. Pennsylvania Lumbermens Mut. Ins. Co., 385 Pa. 394, 402, 123 A. 2d 413, 417 (1956) (failure to present in statement of questions involved).
The majority attempts to circumvent this procedural bar by claiming this case presents a recognized *469exception in that the subject matter jurisdiction of the Superior Court is being questioned. I readily agree that this Court will never be barred by a failure of the parties to raise the issue of subject matter jurisdiction, if it, in fact, is present in the case. However, in my judgment the majority seriously errs in characterizing this case as presenting the question of subject matter jurisdiction.
It appears to be basing its conclusion on one of two possible erroneous assumptions. First it states that “. . . if the Superior Court lacked the power or authority to reduce the revocation penalty imposed by the lower court, its action in doing so would be void and consequently subject to review at this stage of the proceedings.” However it is not disputed that the Superior Court had the power to hear an appeal in this type of case. Act of September 15, 1961, P. L. 1325, §1, as amended, 47 P.S. §4-471. The situation here comes precisely within the doctrine which this Court just recently reaffirmed in Tops Apparel Manufacturing Co. v. Rothman, 430 Pa. 583, 244 A. 2d 436 (1968) (quoting Jones Memorial Baptist Church v. Brackeen, 416 Pa. 599, 602, 207 A. 2d 861, 863 (1965)) : “The test ... is the competency of the court to hear and determine controversies of the general class to which the case presented for consideration belongs. The question is whether the court has power to enter into the inquiry and not whether it is able to grant the relief sought in the particular case.” Since the Act of 1961 clearly states: “The licensee or the board may . . . file an appeal therefrom to the Superior Court” there can be no doubt that subject matter jurisdiction was properly vested in the Superior Court.
On the other hand the majority seems to concede that the Superior Court had the power to reduce a penalty in “rare and unusual circumstances.” This *470concession leads them to the anomalous conclusion that when the court below exercises improperly a power it admittedly had, it somehow is divested of subject matter jurisdiction. This is wrong. If we assume that the Superior Court had the power in “rare and unusual circumstances” then this appeal differs in no material way from hundreds of others wherein it is not questioned that the court below had the power to decide the question before it, but only whether they exercised that power in conformity with current statutory and judicial standards. If the new concept which the majority advances becomes the rule, any issue whether or not raised, below or presented in the statement of questions involved, could be raised before this Court on appeal with a mere allegation that because the lower court incorrectly decided a case it also violated its subject matter jurisdiction. Such a result would destroy all the procedural framework this Court has so carefully established to limit its decision-making to those issues properly presented to the court below. It would drastically and unwisely change and adversely affect practices governing litigation, advocacy and the decisional process in both the trial and appellate courts.
On this record I submit the majority has erroneously reached for an issue not properly before this Court. I dissent and would affirm the Superior Court.
Mr. Chief Justice Bell joins in this dissent.